In a child protective proceeding pursuant to Family Court Act article 10, the petitioner Orange County Department of Social Services appeals from an order of the Family *563Court, Orange County (Ludmerer, J.), dated June 30, 1993, which, after a fact-finding hearing, denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
Although the petitioner presented evidence which, if credited, would have been sufficient to establish abuse (see, Family Ct Act § 1046 [b] [i]; Matter of Christina F., 74 NY2d 532; Matter of Nicole V., 71 NY2d 112), where, as here, no physical evidence of abuse exists and the case turns on questions of credibility, a determination of the Family Court that the petitioner failed to satisfy its burden of proof is entitled to great deference by this Court (see, Matter of Miranda UU., 168 AD2d 704, 706; Matter of Swift v Swift, 162 AD2d 784, 785). Under the present circumstances, we sustain the hearing court’s assessment of the child’s credibility. Moreover, the court was not required to uncritically accept the validator’s testimony (Matter of Swift v Swift, supra, at 785-786). Rosenblatt, J. P., Ritter, Santucci and Krausman, JJ., concur.